___________

                                     No. 96-2157
                                     ___________

Richard W. Langhans,                      *
                                          *
              Appellant,                  *
                                          *
     v.                                   *
                                          *
Edgar G. Boedeker, Successor              *   Appeal from the United States
Trustee; Eileen Meurer, Loan              *   District Court for the
Officer; United States of                 *   Eastern District of Missouri.
America; Veterans Administration;*             [UNPUBLISHED]
Bobbie Brown, Supervisor of                *
Veterans Administration Loans;             *
George W. Marvin, Chief of                 *
Property Management,                       *
                                           *
              Appellees.                   *
                                     ___________

                        Submitted:   December 30, 1996

                            Filed:   January 3, 1997
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

     Richard W. Langhans appeals from the district court's1 order
dismissing his complaint for lack of subject matter jurisdiction,
in part, and for failure to state a claim, in part.            As we conclude
that the district court correctly applied well-settled principles
of law, an opinion would lack precedential value.            The judgment is
affirmed.      See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.